DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.
 
Response to Amendment and Arguments
	The Amendment received December 9, 2021 has been entered. Support for the Amendment is provided by the Applicant’s original disclosure as indicated by the accompanying arguments and remarks received December 9, 2021.
	The Amendment overcomes the objection of Claims 8, 9, 17, and 18.
Applicant’s arguments have been considered but are moot because the new ground of rejection, necessitated by the Amendment, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in pertinent part “at least one insulation sheet, each insulation sheet is fixed to a respective location of the inner shell” rendering the claim indefinite because it is not clear if the claim requires more than one insulation sheet or not. The language “at least one insulation sheet” indicates that only one or more insulation sheets are required of the claim, however the language then states “each insulation sheet” which confuses the claim language by indicating that more than one insulation sheet may be required and contradicting the previously recited “at least on insulation sheet” language.
For purposes of Examination, the claim language “each insulation sheet” is interpreted to be equivalent to “each of the at least one insulation sheet.” Appropriate clarification of the claim language is respectfully required.
Claim 10 is indefinite for recitation of “each insulation sheet” similarly to Claim 1.
Claims 2-9 and 11-20 fail to remedy the 112(b) deficiencies of independent Claims 1 and 10 and accordingly are indefinite under 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0076575 to Ramunno in view of US2009/0309689 to Pavlovic et al.

	Regarding Claim 1, RAMUNNO discloses a multifunctional high-voltage connector (Fig. 3 terminal assembly 110 is a high voltage connector), comprising: an upper cover (Fig. 3 cover 156); a pedestal (Fig. 3 lower section of terminal housing 122) detachably assembled with the upper cover (Fig. 3 cover 156); a conductive connection structure fixedly mounted to the upper cover (Fig. 3 fuse 12 fixed to cover 156); two mating terminals (Fig. 3 terminals 118, 120) spaced apart from each other in a length direction of the multifunctional high-voltage connector (Fig. 3 direction L), and each of the mating terminals being fixedly mounted to the pedestal (terminals 118 and 120 are mounted to terminal housing 122); and a harness assembly (Fig. 3 cable 14, para. 18) fixedly mounted to the pedestal (as shown by Fig. 3 where section 120 is mounted to the lower portion of 122); the conductive connection structure (fuse 12 connecting terminals 118, 120 Fig. 3 and para. 29) being used to connect the two mating terminals in series (para. 25 “electrical current may pass between the first and second terminals 18, 20 because the fuse 12 electrically connects the first and second terminals 18, 20 through the fuse element 28”, para. 29), and the harness assembly being directly connected to one of the mating terminals (cable 14 connected to terminal 120).

    PNG
    media_image1.png
    305
    549
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    219
    565
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    159
    478
    media_image3.png
    Greyscale

Figures 1-3 of RAMUNNO	
	The upper cover of RAMUNNO comprises an outer shell and an inner shell fixed inside the outer shell, and the inner shell provided with an opening in a height direction of the multifunctional high-voltage connector and at least one insulation sheet, each insulation sheet is fixed to a respective location of the inner shell., the insulation sheet isolates the conductive connection structure from the outer shell at the opening of the inner shell, and the pedestal is provided with an opening facing the upper cover, the inner shell received in the opening of the pedestal.
	RAMUNNO does not disclose that the inner shell has another opening exposing a portion of the outer shell in a height direction of the multifunctional high-voltage connector as required by the claim.
	However, US2009/0309689 to Pavlovic et al. (“PAVLOVIC”) discloses a fuse holder for an electrical fuse having a first housing portion with an outer shell (second housing portion lid 16) and inner shell (first housing portion base 12) which is electrically insulating (abstract, ¶ [0031]-[0033]) and enables use of a fuse without its own insulation material, suitable for high power applications (¶ [0006]), while providing a convenient mechanism for connecting and disconnecting the fuse (abstract, ¶ [0031]-

    PNG
    media_image4.png
    538
    385
    media_image4.png
    Greyscale

PAVLOVIC Fig. 1, lid 16 (claimed outer shell) base 12 (claimed inner shell) fuse 28
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the inner shell of RAMUNNO to comprise another opening, the opening exposing a portion of the outer shell in a height direction of the connector as claimed. The motivation for doing so would have been to provide a convenient way of inserting and replacing an all metal fuse of RAMUNNO (Fig. 2, fuse element 28, ¶ [0020]), permitting use of an all metal fuse desirable for high power applications, as taught by PAVLOVIC.
	Regarding Claim 2, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 1, wherein the conductive connection structure comprises: a main body portion (Fig. 2, fuse housing 24); and two conductive connection portions (Fig. 2, fuse contacting ends 34, 38) respectively 
	Regarding Claim 3, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 2, wherein the conductive connection structure is a one-piece structure, and each conductive connection portion directly protrudes from the main body portion in a height direction (as shown by Fig. 2).
	Regarding Claim 4, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 2, wherein the conductive connection structure is a fuse (as discussed above, fuse 12 is a conductive connection structure as claimed).
	Regarding Claim 5, RAMUNNO is relied upon as above and further discloses each of the two conductive connection portion and the main body portion of the conductive connection structure are accommodated in the inner shell via the opening of the inner shell (as shown by Fig. 6 138, 134).
	Regarding Claim 6, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 5, wherein the insulation sheet has: an isolating portion extending in a width direction (ribs 154 extend in a width direction); and a fixing portion positioned on one side of the isolating portion in the width direction and extending in the height direction (ring shaped body portion 152 of seal 150); the isolating portion of the insulation sheet isolates the conductive connection 
	Regarding Claim 7, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 6, wherein the insulation sheet further has: a plurality of supporting portions extending in the height direction and disposed opposite to the fixing portion (including flange 146), and the supporting portion is supported between the isolating portion and the outer shell (as shown by Fig. 6 where insulating flange 146 is between ribs 154 and outer shell 156 portion 160 which inserts over inner shell portion 122 and 148).
	Regarding Claim 8, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 6, wherein the number of the fixing portion (fig. 6, 152) of the insulation sheet is two (Fig. 6 element 152 comprises four in number portions consisting of each side of the seal and accordingly comprises two fixing portions), and the two fixing portions are respectively formed on both sides of the isolating portion in the width direction (formed on sides of the two rib members 154 configured as claimed); the number of the insulation sheet is one (one seal 150), and the isolating portion of the insulation sheet extends in the length direction and covers the whole surface of the entire conductive connection structure facing the outer shell (where terminal housing 122 and terminal housing 22 covers the conductive connection structure); or the number of insulation sheets is two (seal 150 comprises two sides), and the two insulation sheets are spaced apart from each other in the length direction and respectively cover both ends of the conductive connection structure in the length 
	Regarding Claim 9, RAMUNNO is relied upon as above and further discloses the multifunctional high-voltage connector according to claim 6, wherein the fixing portion of the insulation sheet is provided as one in number (Fig. 6 element 152 comprises one portion); the insulation sheet is provided as four in number and disposed in two pairs (the insulation sheet comprises four sides), the two pairs of insulation sheets are spaced apart from each other in the length direction (as shown by Fig. 6 to form a space to fit around section 143); the two insulation sheets of each pair are disposed facing each other in the width direction and respectively cover both ends of the conductive connection structure in the width direction (as shown by Fig. 6).
	Regarding Claim 10, RAMUNNO is relied upon as above and further discloses a battery product, comprising a battery assembly (abstract and Figures 9-11, battery assembly 180), a box and a multifunctional high-voltage connector (Fig. 9-11, where the high voltage connectors 110, 210, 310 includes a box), wherein the multifunctional high-voltage connector comprises an upper cover (as discussed above with respect to claim 1), a conductive connection structure (as discussed above with respect to claim 1), two mating terminals (as discussed above with respect to claim 1), and a harness assembly (as discussed above with respect to claim 1); the pedestal is detachably assembled with the upper cover and is fixedly mounted to the box (as discussed above with respect to claim 1); the conductive connection structure is fixedly mounted to the upper cover (as discussed above with respect to claim 1), and the conductive connection structure is used to connect the two mating terminals in series (as discussed above with respect to 
	Modifying RAMUNNO as asserted above with respect to Claim 1 results in the claimed invention, wherein the upper cover comprises: an outer shell an inner shell fixed inside the outer shell, and the inner shell is provided with an opening exposing a portion of the outer shell in a height direction of the multifunctional high-voltage connector and at least one insulation sheet, each insulation sheet is fixed to a respective location of the inner shell, and Advisory Actionthe insulation sheet isolates the conductive connection structure from the outer shell at the opening of the inner shell: and the pedestal is provided with an opening facing the upper cover, the inner shell is received in the opening of the pedestal.
	Regarding Claim 11, RAMUNNO is relied upon as above and further discloses the battery product according to claim 10, wherein the conductive connection structure comprises: a main body portion (including 122, of Fig. 3); and two conductive connection portions respectively positioned at both ends of the main body portion in the length direction (mounting end 30 and contacting end 36 each for coupling to terminal 18 and 20 as shown by Fig. 2, also shown by 136 and 130 of Fig. 5), and each of the conductive connection portions is connected to the main body portion (as shown by Fig. 
	Regarding Claim 12, RAMUNNO is relied upon as above and further discloses the battery product according to claim 11, wherein the conductive connection structure is an one-piece structure, and each conductive connection portion directly protrudes from the main body portion in a height direction (as shown by Fig. 2 and Fig. 6 138 and 134 extending upward).
	Regarding Claim 13, RAMUNNO is relied upon as above and further discloses the battery product according to claim 11, wherein the conductive connection structure is a fuse (Fig. 2, Fig. 1, Fig. 6, including fuse element 28 of fuse 12).
	Regarding Claim 14, RAMUNNO is relied upon as above and further discloses the battery product according to claim 10, wherein each of the two conductive connection portion and the main body portion of the conductive connection structure in are accommodated in the inner shell via the opening of the inner shell (as shown by Fig. 6).
	Regarding Claim 15, RAMUNNO is relied upon as above and further discloses the battery product according to claim 14, wherein the insulation sheet has: an isolating portion extending in a width direction (rib portions 154, Fig. 6; Fig. 2 terminal housings 22 and 122 are also insulating and extends in a width direction); and a fixing portion positioned on one side of the isolating portion (Fig. 6, 152) in the width direction and extending in the height direction (as shown by Fig. 6); the isolating portion of the insulation sheet isolates the conductive connection structure from the outer shell at the 

    PNG
    media_image5.png
    360
    243
    media_image5.png
    Greyscale

Fig. 6 section showing insulating terminal housing 122 and seal 150
	Regarding Claim 16, RAMUNNO is relied upon as above and further discloses the battery product according to claim 15, wherein the insulation sheet further has: a plurality of supporting portions extending in the height direction (flange 146 comprises a plurality of walls abutting seal 150) and disposed opposite to the fixing portion, and the supporting portion is supported between the isolating portion and the outer shell (insulating flange 146 is between the isolating portion of seal 150 and outer shell including 156 and 160).
	Regarding Claim 17, RAMUNNO is relied upon as above and further discloses the battery product according to claim 15, wherein the fixing portion of the insulation sheet is provided as two in number (ring shaped portion 152 has four sides and comprises two sections), and the two fixing portions are respectively formed on both sides of the isolating portion (152 is formed on two sides of isolating cavity portion 143) 
	Regarding Claim 18, RAMUNNO is relied upon as above and further discloses the battery product according to claim 15, wherein the fixing portion of the insulation sheet is provided as one in number (Fig. 6 ring portion 152 of seal 150); the insulation sheet is provided as four in number and disposed in two pairs (seal 150 comprises four sides disposed in two pairs), the two pairs of insulation sheets are spaced apart from each other in the length direction (as shown above in Fig. 6 to surround cavity 144 and cavity portion 143); the two insulation sheets of each pair are disposed facing each other in the width direction and respectively cover both ends of the conductive connection structure in the width direction (as shown above in Fig. 6 where seal 150 including each portion surrounds and covers ends of the conductive connection structure within cavity 144).
	Regarding Claim 19, RAMUNNO and is relied upon as above with respect to the multifunctional high-voltage connector according to claim 6.
	RAMUNNO does not disclose wherein the inner shell has a recessed groove at a side facing the outer shell, and the fixing portion of the insulation sheet is inserted into the recessed groove and fixed with the inner shell.
Claim 20, RAMUNNO is relied upon as above with respect to the multifunctional high-voltage connector according to claim 1, wherein the base comprises a first bottom plate portion (Fig. 6 lower section of terminal housing 122) and two assembling portions spaced apart from each other in the length direction (slot 140 with first terminal 118 extending therefrom spaced apart from terminal 120 and slot 142) and protruding from the first bottom plate portion in the height direction (terminals 120 and 118 and slot 140 and 142 protrude from terminal housing base section 122) each of the two assembling portions is positioned between a first end part and a second end part of the base (as shown by Fig. 6); and the two mating terminals are respectively fixed with the two assembling portions (as shown by Fig. 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729